Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 1 of 25 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 PETER BARLOW, AUDREY CANDELARIO,
 LAURA HABBERFIELD, GREGORY                              CASE NO.:
 SHAROFSKY, and BRIAN STIEHLER,
 individually and on behalf of all others similarly
 situated,

        Plaintiffs,
 v.                                                      (Jury Trial Demanded)

 GEICO CORPORATION, GOVERNMENT
 EMPLOYEES INSURANCE COMPANY, GEICO
 GENERAL INSURANCE COMPANY, and
 GEICO INDEMNITY COMPANY,

        Defendants.


            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Peter Barlow, Audrey Candelario, Laura Habberfield, Gregory Sharofsky, and

Brian Stiehler (“Plaintiffs”), on behalf of themselves and all others similarly situated, by and

through the undersigned counsel, bring this Class Action Complaint against GEICO Corporation

(“GEICO Corp.”), Government Employees Insurance Co. (“Government Employees”), Geico

General Insurance Co. (“GEICO General”), and Geico Indemnity Co. (“GEICO Indemnity”)

(collectively “GEICO” or “Defendants”), and assert upon personal knowledge as to their own

acts and status, and upon information and belief as to all other matters, the following allegations:

                               I.       NATURE OF THE ACTION

       1.      Plaintiffs bring this lawsuit on behalf of themselves and the below-defined Class

and Subclasses (collectively, the “Class”) who were insured under Defendants’ private passenger
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 2 of 25 PageID #: 2



auto (“PPA”) physical damage policies and were not paid the full amount of the Actual Cash

Value contractually promised by Defendants after suffering a total loss to their insured vehicle.

       2.      Plaintiffs were insured under Defendants’ insurance policies for PPA physical

damage. The GEICO policy form for PPA physical damage (known as form A-30NY), which

applied to Plaintiffs and all Class members, is attached as Exhibit A (hereinafter referred to as

the “GEICO Policy.”).

       3.      The GEICO Policy requires payment on first-party total loss physical damage

claims of Actual Cash Value (“ACV”), which is defined by the GEICO Policy as “the

replacement cost of the auto or property less depreciation or betterment.” (Ex. A, Policy form, at

35) (emphasis added.)

       4.      The payment of sales tax is required in New York in connection with the purchase

of any vehicle, and therefore part of the replacement cost of any vehicle. Sales tax is owed on

the total-loss vehicle value (“TLVV”). GEICO, however, does not pay TLVV sales tax on many

first-party total loss claims in New York.

       5.      Further, GEICO does not pay title and license plate (AKA “tag”) transfer fees on

any first-party total loss claims in New York. Like sales tax, title and tag transfer fees are

mandatory, and are costs that are necessarily incurred in New York in connection with the

purchase of a replacement vehicle. Title and tag are part of the replacement cost of any vehicle.

       6.      Plaintiffs and the other Class members suffered total losses of their vehicles, and

Defendants purported to pay them Actual Cash Value in settlement of their claims.

       7.      Defendants, however, failed to pay sales tax, and title and tag transfer fees, to

Plaintiffs and the other Class members, and thereby breached their contracts with Plaintiffs and

other Class members.




                                                 2
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 3 of 25 PageID #: 3



        8.      As a result of Defendants’ conduct, Plaintiffs and the other Class members were

damaged in an amount to be determined at trial or as a matter of law.

                                II.     JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

Plaintiffs and Defendants are citizens of different states, and because (a) Plaintiffs are members

of the Class, which consists of at least 100 members; (b) the amount in controversy exceeds

$5,000,000 exclusive of interest and costs; and (c) no relevant exceptions apply to this claim.

        10.     Venue is proper in this District because a substantial portion of the acts and

conduct giving rise to Plaintiff Candelario’s claim occurred within the District and Defendants

are subject to personal jurisdiction in this District.

                                         III.    THE PARTIES

Plaintiffs

        11.     Plaintiff Peter Barlow is an adult who, at all relevant times, resided in and was

domiciled in Tompkins County, New York. Plaintiff Barlow is and was the holder of a GEICO

Policy issued by Defendant GEICO Indemnity.

        12.     Plaintiff Audrey Candelario is an adult who, at all relevant times, resided in and

was domiciled in Kings County, New York. Plaintiff Candelario is and was the holder of a

GEICO Policy issued by Defendant Government Employees.

        13.     Plaintiff Laura Habberfield is an adult who, at all relevant times, resided in and

was domiciled in Erie County, New York. Plaintiff Habberfield is and was the holder of a

GEICO Policy issued by Defendant GEICO General.




                                                    3
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 4 of 25 PageID #: 4



       14.    Plaintiff Gregory Sharofsky is an adult who, at all relevant times, resided in and

was domiciled in Rockland County, New York. Plaintiff Sharofsky is and was the holder of a

GEICO Policy issued by Defendant GEICO General.

       15.    Plaintiff Brian Stiehler is an adult who, at all relevant times, resided in and was

domiciled in Monroe County, New York. Plaintiff Stiehler is and was the holder of a GEICO

Policy issued by Defendant GEICO General.

Defendants

       16.    At all times material hereto, Defendant Government Employees is and was a

foreign corporation incorporated in Maryland, headquartered at 5620 Western Avenue, Chevy

Chase, Maryland, and authorized to provide insurance in the State of New York.

       17.    At all times material hereto, Defendant GEICO General is and was a foreign

corporation incorporated in Maryland, headquartered at 5620 Western Avenue, Chevy Chase,

Maryland, and authorized to provide insurance in the State of New York.

       18.    At all times material hereto, Defendant GEICO Indemnity is and was a foreign

corporation incorporated in Maryland, headquartered at 5620 Western Avenue, Chevy Chase,

Maryland, and authorized to provide insurance in the State of New York.

       19.    At all times material hereto, Defendant GEICO Corp. is and was a foreign

corporation incorporated in Maryland, headquartered at 5620 Western Avenue, Chevy Chase,

Maryland.




                                               4
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 5 of 25 PageID #: 5



                               IV.     FACTUAL BACKGROUND

A.     The GEICO Insurance Policy

       20.     The GEICO Policy, which is materially identical for Plaintiffs and all putative

Class Members, provides that for “Collision” and “Comprehensive” coverages, GEICO will pay

for each “loss” to an “owned auto” or “non-owned auto”:




       21.     The GEICO Policy defines “owned auto” as including any vehicle described in

the GEICO Policy for which a specific premium charge indicates there is coverage:




       22.     The GEICO Policy defines “Loss,” with respect to “Collision” and

“Comprehensive” coverage, as “direct and accidental loss of or damage to (a) The auto,

including its equipment; or (b) Other insured property”:




       23.     The GEICO Policy represents that the limit of GEICO’s liability for loss, with

respect to “Collision” and “Comprehensive” coverage, is “the actual cash value of the property at

the time of the loss”:




                                                5
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 6 of 25 PageID #: 6



       24.     “Actual cash value” is defined in the GEICO Policy, with respect to “Collision”

and “Comprehensive” coverages, as “the replacement cost of the auto or property less

depreciation or betterment”:



       25.     Under the GEICO Policy, GEICO’s legal obligation to pay Actual Cash Value on

a first-party total loss claim does not differ between a Collision total loss claim and a

Comprehensive total loss claim.

       26.     For both Collision total loss claims and Comprehensive total loss claims, GEICO

expressly agrees to pay the replacement cost of the auto.

       27.     The GEICO Policy does not further define Actual Cash Value as: (a) excluding

the cost of taxes or fees from Actual Cash Value; (b) deferring payment of the cost of taxes or

fees for any purpose whatsoever; (c) requiring an insured to obtain a replacement vehicle; (d)

requiring the insured to first obtain a replacement vehicle as a condition precedent to receiving

the cost of taxes or fees; or (e) linking the amount of taxes or fees to a particular replacement

vehicle and the corresponding state or local regulatory fees on said replacement vehicle.

       28.     Upon information and belief, each Class member was insured under GEICO

policies that were materially identical with respect to GEICO’s obligation to pay “Actual Cash

Value” in the event of a total loss.

C.     GEICO Does Not Pay the Agreed-Upon Replacement Costs

       29.     Sales tax, title transfer fees, and tag transfer fees are necessary and mandatory

vehicle replacement costs in the State of New York.

       30.     New York law requires that all vehicles be properly titled in order to be legally

driven on New York roadways. See N.Y. VEH. & TRAF. § 2104. New York requires the seller of




                                                6
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 7 of 25 PageID #: 7



the vehicle to issue an assignment or warranty of title to the buyer. See N.Y. VEH. & TRAF. §

2113-14. The buyer then uses the assigned title to make application for a new title in his or her

own name. Id. at 2113(b). The fee imposed for filing an application for a certificate of title is

$50. See N.Y. VEH. & TRAF. § 2125.

       31.     New York law requires that all vehicles have proper license plates (or tags) in

order to be legally driven on New York roadways. See N.Y. VEH. & TRAF. § 401. The fee to

transfer license plates or tags is $10. See N.Y. VEH. & TRAF. § 420.

       32.     By providing that they will pay Actual Cash Value in the event of a total loss,

Defendants, through the GEICO Policy, promise to pay these mandatory vehicle replacement

costs – sales tax, title fees, and tag fees – as part of its Collision and Comprehensive coverages

       33.     Defendants, however, by their conduct alleged herein, breached their contracts

with Plaintiffs and the other Class members by failing to pay sales tax, title transfer fees, and/or

tag transfer fees upon the total loss of an insured vehicle.

       34.     The aforementioned scheme—promising to provide the cost of replacement

(minus depreciation) but declining to actually do so—is a common scheme implemented by

GEICO Corp. in a uniform and identical manner across all GEICO entities.

D.     GEICO Failed to Pay Plaintiffs the Actual Cash Value to Which They Were Entitled

      35.      Plaintiff Barlow owned a 2009 VW JETTA TDI, insured through a GEICO Policy

issued by Defendant Geico Indemnity.

       36.     On or about September 18, 2015, Plaintiff Barlow was involved in an accident

while operating the insured vehicle. As a result of that accident, Plaintiff Barlow filed a property

damage claim with Defendant GEICO Indemnity.




                                                  7
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 8 of 25 PageID #: 8



       37.     Following the filing of his claim, GEICO determined that Plaintiff Barlow’s

vehicle was a total loss with an underlying value of $11,521. A copy of GEICO’s Total Loss

Explanation Letter to Plaintiff Barlow is attached as Exhibit B hereto.

       38.     The underlying value was calculated by a third-party vendor (“CCC”), which

bases vehicles’ valuations on the cost to purchase similar vehicles with similar conditions and

mileage.

       39.     GEICO Indemnity paid the underlying value of the vehicle, but did not pay the

costs of sales tax, title transfer fees, or tag transfer fees—each of which is, under applicable law,

an inextricable part of a vehicle purchase and costs which GEICO was contractually obligated to

pay.

       40.     Plaintiff Barlow was owed the cost of a title transfer fee in the amount of $60 and

tag transfer fees in the amount of $10.

       41.     The sales tax in Tompkins County, New York at the time of Plaintiff Barlow’s

accident was 8%. Thus, Plaintiff Barlow was also owed sales tax in the amount of $921.68.

       42.     GEICO breached its contract with Plaintiff Barlow by not including the cost of

sales tax, title transfer fees, or tag transfer fees in making the Actual Cash Value payment for

Plaintiff Barlow’s total loss.

       43.     Plaintiff Candelario owned a 2006 HONDA CIVIC EX, insured through a GEICO

Policy issued by Defendant Government Employees.

       44.     On or about September 25, 2016, Plaintiff Candelario was involved in an accident

while operating the insured vehicle. As a result of that accident, Plaintiff Candelario filed a

property damage claim with Defendant Government Employees.




                                                 8
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 9 of 25 PageID #: 9



        45.      Following the filing of his claim, Government Employees determined that

Plaintiff Candelario’s vehicle was a total loss with an underlying value of $8,090. A copy of

GEICO’s Total Loss Explanation Letter to Plaintiff Candelario is attached as Exhibit C hereto.

        46.      The underlying value was originally calculated by third-party vendor, CCC.

        47.      GEICO paid Plaintiff Candelario sales tax in an amount of $678.72, but did not

pay the costs of title transfer fees or tag transfer fees—both of which are, under applicable law,

an inextricable part of a vehicle purchase and costs which GEICO was contractually obligated to

pay.

        48.      Plaintiff Candelario was owed the cost of a title transfer fee in the amount of $50

and tag transfer fees in the amount of $10.

        49.      GEICO breached its contract with Plaintiff Candelario by not including the cost of

title transfer fees or tag transfer fees in making the Actual Cash Value payment for Plaintiff

Candelario’s total loss.

        50.      Plaintiff Habberfield owned a 2012 HONDA Civic Sedan EX Automatic, insured

through a GEICO Policy issued by Defendant GEICO General.

        51.      On or about November 21, 2018, Plaintiff Habberfield was involved in an

accident while operating the insured vehicle. As a result of that accident, Plaintiff Habberfield

filed a property damage claim with Defendant GEICO General.

        52.      Following the filing of his claim, GEICO determined that Plaintiff Habberfield’s

vehicle was a total loss with an underlying value of $9,465. A copy of GEICO’s Total Loss

Explanation Letter to Plaintiff Habberfield is attached as Exhibit D hereto.

        53.      In paying the claim, GEICO did not pay the costs of title transfer fees or tag

transfer fees.




                                                  9
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 10 of 25 PageID #: 10



         54.      Plaintiff Habberfield was owed the cost of a title transfer fee in the amount of $50

 and tag transfer fees in the amount of $10.

         55.      GEICO breached its contract with Plaintiff Habberfield by not including the cost

 of title transfer fees or tag transfer fees in making the Actual Cash Value payment for Plaintiff’s

 total loss.

         56.      Plaintiff Sharofsky owned a 2009 HYUNDAI Elantra GLS Automatic, insured

 through a Policy issued by Defendant GEICO General.

         57.      On or about January 1, 2018, Plaintiff Sharofsky was involved in an accident

 while operating the insured vehicle. As a result of that accident, Plaintiff Sharofsky filed a

 property damage claim with Defendant GEICO General.

         58.      Following the filing of his claim, GEICO determined that Plaintiff Sharofsky’s

 vehicle was a total loss with an underlying value of $3,988.00. A copy of GEICO’s Total Loss

 Explanation Letter to Plaintiff Sharofsky is attached as Exhibit E hereto.

         59.      In paying the claim, GEICO did not pay the costs of title transfer fees or tag

 transfer fees.

         60.      Plaintiff Sharofsky was owed the cost of a title transfer fee in the amount of $50

 and tag transfer fees in the amount of $10.

         61.      GEICO breached its contract with Plaintiff Sharofsky by not including the cost of

 title transfer fees or tag transfer fees in making the Actual Cash Value payment for Plaintiff

 Sharofksy’s total loss.

         62.      Plaintiff Stiehler owned a 2012 Chevrolet Camaro LT1, insured through a Policy

 issued by Defendant GEICO General.

         63.      On or about June 13, 2018, Plaintiff Stiehler was involved in an accident while




                                                   10
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 11 of 25 PageID #: 11



 operating the insured vehicle. As a result of that accident, Plaintiff Stiehler filed a property

 damage claim with Defendant GEICO General.

         64.      Following the filing of his claim, GEICO determined that Plaintiff Stiehler’s

 vehicle was a total loss with an underlying value of $14,781.00, plus various condition

 adjustments and pre-tax adjustments. A copy of GEICO’s Total Loss Explanation Letter to

 Plaintiff Stiehler is attached as Exhibit F hereto.

         65.      In paying the claim, GEICO did not pay the costs of title transfer fees or tag

 transfer fees.

         66.      Plaintiff Stiehler was owed the cost of a title transfer fee in the amount of $50 and

 tag transfer fees in the amount of $10.

         67.      GEICO breached its contract with Plaintiff Stiehler by not including the cost of

 title transfer fees or tag transfer fees in making the Actual Cash Value payment for Plaintiff’s

 total loss.

 E.      GEICO’s Corporate Structure

         68.      Government Employees, GEICO General, and GEICO Indemnity are all

 subsidiaries, along with GEICO Casualty Co. (“GEICO Casualty”), of GEICO Corp.

         69.      GEICO Corp. is an insurance holding company that conducts insurance and

 insurance-related activities through Government Employees, GEICO General, GEICO

 Indemnity, and GEICO Casualty (collectively, the “Subsidiaries”).

         70.      The Subsidiaries are all incorporated in Maryland, headquartered at 5620 Western

 Avenue, Chevy Chase, Maryland, and authorized to provide insurance in the State of New York.

         71.      GEICO Corp. provides the policies, implements the underwriting, sets the

 premium rate, and determines the claims handling processes to be applied for each Subsidiary.




                                                   11
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 12 of 25 PageID #: 12



         72.    Upon information and belief, the Subsidiaries offer New York automobile

 insurance policies that include materially identical policy language, implement the same

 settlement practices and procedures, and conduct the same underwriting procedures.

         73.    There are no differences among the Subsidiaries relating to claims handlers,

 adjusters, or underwriters. In other words, the same claims handlers and adjusters handle claims

 for all Subsidiaries and the same underwriters underwrite policies for all Subsidiaries.

         74.    Simply stated, there are no substantive differences between the Subsidiaries

 relating to contractual agreements with insureds, handling claims, and setting premiums.

 GEICO Corp. implements and imposes all issues and terms related to policies and claims, and

 does so identically across and among all the Subsidiaries.

         75.    Thus, Defendants are engaged in a common scheme with respect to the

 calculation of Actual Cash Value payments for total loss automobile insurance claims in the

 State of New York.

         76.    Defendants use the acronym GEICO to refer to each of the Subsidiaries without

 distinction.

         77.    GEICO insureds initially deal with GEICO Corp., which offers to provide an

 insurance policy in exchange for a given premium rate. If the consumer accepts the offer,

 GEICO Corp. then offers the insured an insurance contract through one of its Subsidiaries.

         78.    GEICO Corp. determines the Subsidiary through which it will provide insurance

 to a given insured based on risk status, credit score, age and various other factors. For example,

 low-risk insureds are placed within a certain subsidiary, while high-risk insureds are placed

 within another. The insured has no role in choosing the GEICO Subsidiary through which he

 will receive insurance.




                                                 12
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 13 of 25 PageID #: 13



        79.     As an example, one way in which an insured can contract with GEICO Corp. is

 by applying for a policy online. The website geico.com is owned by GEICO Corp. Based on the

 online application, GEICO Corp., if the insured is deemed eligible, offers an insurance policy for

 a given premium. If accepted, the insured is then provided an agreement bearing the name of a

 specific Subsidiary.

        80.     Another way in which an insured can contract with GEICO Corp. is through

 direct contact with a GEICO salesperson over the phone. Salespersons and customer

 representatives are all employed by GEICO Corp. The same process – an application and credit

 check, followed by offer of a policy for a given premium – occurs, after which the insured is

 provided an agreement bearing the name of a specific Subsidiary.

        81.     GEICO Corp. operates and conducts its insurance practices through the use of the

 Subsidiaries, and said Subsidiaries operate as alter egos of GEICO Corp.

        82.     The Subsidiaries are all wholly-owned subsidiaries of GEICO Corp., and there is

 a unity of interest and ownership between GEICO Corp. and each of the Subsidiaries.

        83.     Treating GEICO Corp. as a separate corporation from each of the Subsidiaries

 would promote injustice by allowing GEICO Corp. to profit from its scheme, which it directs

 and which it facilitates through its Subsidiaries, of not paying the total amount of the Actual

 Cash Value promised by its contracts.

        84.     As an alternative to existing as alter egos, the Subsidiaries serve as the agents of

 GEICO Corp. for the purpose of contracting with Plaintiffs and the other Class members, as

 alleged herein. GEICO Corp. expressly authorizes the Subsidiaries to contract with Plaintiffs

 and the other Class members as alleged herein, and to promise the Plaintiffs and other Class

 members the payment of Actual Cash Value on first-party total loss physical damage claims.




                                                 13
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 14 of 25 PageID #: 14



                             V.      CLASS ACTION ALLEGATIONS

        85.     Plaintiffs brings this action pursuant to Rules 23(a), 23(b)(2), and, and 23(b)(3) of

 the Federal Rules of Civil Procedure on behalf of themselves and all others similarly situated.

        86.     Plaintiffs seek to represent a class (the “GEICO Class”) defined as:

        All persons: (a) who insured a vehicle for physical damage coverage under an
        New York automobile insurance policy issued by GEICO Casualty Co., GEICO
        Indemnity, Government Employees, or GEICO General that provided for an
        Actual Cash Value payment in the event that a vehicle was declared a total loss,
        (b) who made a claim under the policy for physical damage, (c) whose claim was
        adjusted as a total loss within the six-year time period prior to the date on which
        this lawsuit was filed until the date of any certification order, and (d) whose claim
        payment did not include total loss vehicle value (“TLVV”) sales tax, and/or title
        transfer fees, and/or tag transfer fees.

        87.     Plaintiffs Sharofsky Stiehler, and Habberfield further seek to represent a subclass

 (the “GEICO General Subclass”) defined as:

        All persons: (a) who insured a vehicle for physical damage coverage under an
        New York automobile insurance policy issued by GEICO General that provided
        for an Actual Cash Value payment in the event that a vehicle was declared a total
        loss, (b) who made a claim under the policy for physical damage, (c) whose claim
        was adjusted as a total loss within the six-year time period prior to the date on
        which this lawsuit was filed until the date of any certification order, and (d)
        whose claim payment did not include title transfer fees and/or tag transfer fees.

        88.     Plaintiff Candelario further seeks to represent a subclass (the “Government

 Employees” Subclass) defined as:

           All persons: (a) who insured a vehicle for physical damage coverage under an
           New York automobile insurance policy issued by Government Employees that
           provided for an Actual Cash Value payment in the event that a vehicle was
           declared a total loss, (b) who made a claim under the policy for physical
           damage, (c) whose claim was adjusted as a total loss within the six-year time
           period prior to the date on which this lawsuit was filed until the date of any
           certification order, and (d) whose claim payment did not include title transfer
           fees and/or tag transfer fees.

        89.     Plaintiff Barlow further seeks to represent a subclass (the “GEICO Indemnity”

 Subclass) defined as:



                                                 14
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 15 of 25 PageID #: 15



           All persons: (a) who insured a vehicle for physical damage coverage under an
           New York automobile insurance policy issued by GEICO Indemnity that
           provided for an Actual Cash Value payment in the event that a vehicle was
           declared a total loss, (b) who made a claim under the policy for physical
           damage, (c) whose claim was adjusted as a total loss within the six-year time
           period prior to the date on which this lawsuit was filed until the date of any
           certification order, and (d) whose claim payment did not include total loss
           vehicle value (“TLVV”) sales tax, and/or title fees, and/or tag transfer fees.

        90.     Excluded from the Class and Subclasses defined above (collectively, the “Class”)

 are Defendants and any of their members, affiliates, parents, subsidiaries, officers, directors,

 employees, successors, or assigns; governmental entities; and the Court staff assigned to this

 case and their immediate family members. Plaintiffs reserve the right to modify or amend the

 definitions of the Class and Subclasses, as appropriate, during the course of this litigation.

        91.     This action has been brought and may properly be maintained on behalf of the

 Class and Subclasses proposed herein under the criteria of Rule 23 of the Federal Rules of Civil

 Procedure.

        92.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

 Class and Subclasseds are so numerous that individual joinder of all Class members is

 impracticable. While Plaintiffs are informed and believe that there are thousands of Class

 members, the precise number of Class members is unknown to Plaintiffs, but may be ascertained

 from Defendants’ books and records. Class members may be notified of the pendency of this

 action by recognized, Court-approved notice dissemination methods, which may include U.S.

 Mail, electronic mail, Internet postings, and/or published notice.

        93.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2)

 and 23(b)(3). This action involves common questions of law and fact, which predominate over

 any questions affecting individual Class members, including, without limitation:




                                                  15
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 16 of 25 PageID #: 16



               a. whether GEICO’s agreement to pay Actual Cash Value in the event of total loss

                  obligated GEICO to pay sales tax, title fees, and tag transfer fees to Plaintiffs and

                  the other Class members;

               b. whether GEICO breached its contracts with Plaintiffs and the other Class

                  members; and

               c. the amount and nature of relief to be awarded to Plaintiffs and the other Class

                  members.

         94.      Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

 typical of the other Class members’ claims because Plaintiffs and the other members of the

 Classes were all similarly affected by GEICO’s failure to pay sales tax, title transfer fees, and/or

 tag transfer fees under New York Policies that provided for an Actual Cash Value payment in the

 event of total loss. Plaintiffs’ claims are based upon the same legal theories as those of the other

 Class members. Plaintiffs and the other Class members sustained damages as a direct and

 proximate result of the same wrongful practices in which GEICO engaged. Plaintiffs’ claims

 arise from the same practices and course of conduct that give rise to the claims of the other

 members of the Class.

         95.      Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

 Plaintiffs are adequate Class representatives because their interests do not conflict with the

 interests of the other Class members whom Plaintiffs seek to represent, Plaintiffs retained

 counsel competent and experienced in complex class action litigation, including successfully

 litigating class action cases similar to this one, where insurers breached contracts with insureds

 by failing to include sales tax, title transfer fees, and tag transfer fees in total loss situations, and




                                                    16
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 17 of 25 PageID #: 17



 Plaintiffs intend to prosecute this action vigorously. The interests of the Class will be fairly and

 adequately protected by Plaintiffs and their counsel.

        96.     Declaratory and Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2).

 GEICO has acted or refused to act on grounds generally applicable to Plaintiffs and the other

 Class members, thereby making appropriate final injunctive relief and declaratory relief, as

 described below, with respect to the members of both Classes as a whole.

        97.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is

 superior to any other available means for the fair and efficient adjudication of this controversy,

 and no unusual difficulties are likely to be encountered in the management of this class action.

 The damages or other financial detriment suffered by Plaintiffs and the other members of the

 Class are relatively small compared to the burden and expense that would be required to

 individually litigate their claims against GEICO, so it would be impracticable for the Class

 members to individually seek redress for the wrongful conduct. Even if the Class members

 could afford litigation, the court system could not. Individualized litigation creates a potential for

 inconsistent or contradictory judgments, and increases the delay and expense to all parties and

 the court system. By contrast, the class action device presents far fewer management difficulties,

 and provides the benefits of single adjudication, economy of scale, and comprehensive

 supervision by a single court.




                                                  17
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 18 of 25 PageID #: 18



                                    VI.    CLAIMS FOR RELIEF

 A.      Claim Brought on Behalf of the GEICO Class

                                   COUNT I
                    BREACH OF CONTRACT AGAINST GEICO CORP.

         98.    Plaintiffs Barlow, Candelario, Habberfield, Sharofsky, and Stiehler (collectively,

 “Plaintiffs”) incorporate by reference the allegations set forth in paragraphs 1-97.

         99.    Plaintiffs brings this claim individually and on behalf of the GEICO Class

 members against GEICO Corp..

         100.   Plaintiffs and each of the other GEICO Class members were parties to insurance

 contracts with GEICO, as described herein.

         101.   Plaintiffs and each of the other GEICO Class members’ insurance contracts with

 GEICO are governed by New York law.

         102.   Plaintiffs and each of the other GEICO Class members made claims under their

 insurance contracts with GEICO, which GEICO determined to be first-party total losses under

 the insurance contract, and which GEICO determined to be covered claims.

         103.   Pursuant to the above-described contractual provisions, upon the total loss of their

 insured vehicles, Plaintiffs and each of the other GEICO Class members were each owed the

 Actual Cash Value of their vehicles, which includes sales tax, title transfer fees, and tag transfer

 fees.

         104.   GEICO failed to pay the requisite costs of sales tax, title transfer fees, and/or tag

 transfer fees to Plaintiffs and each of the other GEICO Class members on their total loss claims.

         105.   GEICO’s failure to pay the requisite costs of sales tax, title transfer fees, and/or

 tag transfer fees constitutes a material breach of GEICO’s contracts with Plaintiffs and each of

 the other GEICO Class members.



                                                  18
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 19 of 25 PageID #: 19



         106.     As a result of GEICO’s contractual breaches, Plaintiff and each of the other

 GEICO Class members have been damaged, and are entitled under GEICO’s insurance contracts

 to sums representing the benefits owed for sales tax, title transfer fees, and tag transfer fees, as

 well as costs, pre-judgment and post-judgment interest, injunctive relief, and other relief as

 appropriate.

 B.      Claim Brought on Behalf of the GEICO General Subclass

                               COUNT II
        BREACH OF CONTRACT AGAINST GEICO CORP. AND GEICO GENERAL

         107.     Plaintiffs Sharofsky Stiehler, and Habberfield (“Plaintiffs,” for purposes of this

 Count”) incorporate by reference the allegations set forth in paragraphs 1-97.

         108.     Plaintiffs bring this claim individually and on behalf of the GEICO General

 Subclass members against GEICO Corp. and GEICO General.

         109.     Plaintiffs and each of the other GEICO General Subclass members were parties to

 insurance contracts with GEICO Corp. and GEICO General, as described herein.

         110.     Plaintiffs and each of the other GEICO General Subclass members’ insurance

 contracts with GEICO Corp. and GEICO General are governed by New York law.

         111.     Plaintiffs and each of the other GEICO General Subclass members made claims

 under their insurance contracts with GEICO Corp. and GEICO General, which GEICO Corp. and

 GEICO General determined to be first-party total losses under the insurance contract, and which

 GEICO Corp. and GEICO General determined to be covered claims.

         112.     Pursuant to the above-described contractual provisions, upon the total loss of their

 insured vehicles, Plaintiffs and each of the other GEICO General Subclass members were each

 owed the Actual Cash Value of their vehicles, which includes sales tax, title transfer fees, and tag

 transfer fees.



                                                   19
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 20 of 25 PageID #: 20



           113.   GEICO Corp. and GEICO General failed to pay the requisite costs of sales tax,

 title transfer fees, and/or tag transfer fees to Plaintiffs and each of the other GEICO General

 Subclass members on their total loss claims.

           114.   GEICO Corp. and GEICO General’s failure to pay the requisite costs of title

 transfer fees and/or tag transfer fees constitutes a material breach of the contracts with Plaintiffs

 and each of the other GEICO General Subclass members.

           115.   As a result of GEICO Corp. and GEICO General’s contractual breaches, Plaintiffs

 and each of the other GEICO General Subclass members have been damaged, and are entitled

 under his or her insurance contract to sums representing the benefits owed for title transfer fees

 and tag transfer fees, as well as costs, pre-judgment and post-judgment interest, injunctive relief,

 and other relief as appropriate.

 C.        Claim Brought on Behalf of the Government Employees Subclass

                                 COUNT III
           BREACH OF CONTRACT AGAINST GEICO CORP. AND GOVERNMENT
                                EMPLOYEES

           116.   Plaintiff Candelario (“Plaintiff,” for purposes of this Count”) incorporates by

 reference the allegations set forth in paragraphs 1-97.

           117.   Plaintiff brings this claim individually and on behalf of the Government

 Employees Subclass members against GEICO Corp. and Government Employees.

           118.   Plaintiff and each of the other Government Employees Subclass members were

 parties to insurance contracts with GEICO Corp. and Government Employees, as described

 herein.




                                                  20
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 21 of 25 PageID #: 21



         119.    Plaintiff and each of the other Government Employees Subclass members’

 insurance contracts with GEICO Corp. and Government Employees are governed by New York

 law.

         120.    Plaintiff and each of the other Government Employees Subclass members made

 claims under their insurance contracts with GEICO Corp. and Government Employees, which

 GEICO Corp. and Government Employees determined to be first-party total losses under the

 insurance contract, and which GEICO Corp. and Government Employees determined to be

 covered claims.

         121.    Pursuant to the above-described contractual provisions, upon the total loss of their

 insured vehicles, Plaintiff and each of the other Government Employees Subclass members were

 each owed the Actual Cash Value of their vehicles, which includes sales tax, title transfer fees,

 and tag transfer fees.

         122.    GEICO Corp. and Government Employees failed to pay the requisite costs of title

 transfer fees and/or tag transfer fees to Plaintiff and each of the other Government Employees

 Subclass members on their total loss claims.

         123.    GEICO Corp. and Government Employees’ failure to pay the requisite costs of

 sales tax, title transfer fees, and/or tag transfer fees constitutes a material breach of the contracts

 with Plaintiff and each of the other Government Employees Subclass members.

         124.    As a result of GEICO Corp. and Government Employees’ contractual breaches,

 Plaintiff and each of the other Government Employees Subclass members have been damaged,

 and are entitled under his or her insurance contract to sums representing the benefits owed for

 title transfer fees and tag transfer fees, as well as costs, pre-judgment and post-judgment interest,

 injunctive relief, and other relief as appropriate.




                                                   21
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 22 of 25 PageID #: 22



 D.      Claim Brought on Behalf of the GEICO Indemnity Subclass

                               COUNT IV
       BREACH OF CONTRACT AGAINST GEICO CORP. AND GEICO INDEMNITY

         125.     Plaintiff Barlow (“Plaintiff,” for purposes of this Count”) incorporate by

 reference the allegations set forth in paragraphs 1-97.

         126.     Plaintiff brings this claim individually and on behalf of the GEICO Indemnity

 Subclass members against GEICO Corp. and GEICO Indemnity.

         127.     Plaintiff and each of the other GEICO Indemnity Subclass members were parties

 to insurance contracts with GEICO Corp. and GEICO Indemnity, as described herein.

         128.     Plaintiff and each of the other GEICO Indemnity Subclass members’ insurance

 contracts with GEICO Corp. and GEICO Indemnity are governed by New York law.

         129.     Plaintiff and each of the other GEICO Indemnity Subclass members made claims

 under their insurance contracts with GEICO Corp. and GEICO Indemnity, which GEICO Corp.

 and GEICO Indemnity determined to be first-party total losses under the insurance contract, and

 which GEICO Corp. and GEICO Indemnity determined to be covered claims.

         130.     Pursuant to the above-described contractual provisions, upon the total loss of their

 insured vehicles, Plaintiff and each of the other GEICO Indemnity Subclass members were each

 owed the Actual Cash Value of their vehicles, which includes sales tax, title transfer fees, and tag

 transfer fees.

         131.     GEICO Corp. and GEICO Indemnity failed to pay the requisite costs of sales tax,

 title transfer fees, and/or tag transfer fees to Plaintiff and each of the other GEICO Indemnity

 Subclass members on their total loss claims.




                                                   22
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 23 of 25 PageID #: 23



         132.     GEICO Corp. and GEICO Indemnity’s failure to pay the requisite costs of sales

 tax, title transfer fees, and/or tag transfer fees constitutes a material breach of the contracts with

 Plaintiff and each of the other GEICO Indemnity Subclass members.

         133.     As a result of GEICO Corp. and GEICO Indemnity’s contractual breaches,

 Plaintiff and each of the other GEICO Indemnity Subclass members have been damaged, and are

 entitled under his or her insurance contract to sums representing the benefits owed for sales tax,

 title transfer fees, and tag transfer fees, as well as costs, pre-judgment and post-judgment interest,

 injunctive relief, and other relief as appropriate.

                                    VII.    REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs Barlow, Candelario, Habberfield, Sharofksy, and Sitehler,

 individually and on behalf of the other Class and Subclass members, respectfully request that the

 Court enter judgment in their and the Class and Subclass members’ favor and against

 Defendants, as follows:

         a.       An order certifying the proposed Class and/or Subclasses, as requested herein,

 designating Plaintiffs as Class representatives, and appointing Plaintiff’s undersigned attorneys

 as Class Counsel;

         b.       An award of compensatory damages, and all other available damages, for

 Plaintiffs and the other Class and Subclass members, as well as pre- and post- judgment interests

 on any amounts awarded;

         c.       An order enjoining Defendants from continuing the illegal practices alleged

 herein, and for other injunctive relief as is proven appropriate in this matter;

         d.       An award of attorney’s fees, expenses, and costs of suit as appropriate pursuant to

 applicable law




                                                   23
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 24 of 25 PageID #: 24



        e.     An order providing such other and further forms of relief as this Court deems just

 and proper.

                                       VIII. JURY DEMAND

        Plaintiffs hereby demand a trial by jury on all issues so triable.


 Dated: June 5, 2019

                                                       Respectfully submitted,

                                                       By Justin Nematzadeh_____
                                                       Justin Nematzadeh
                                                       DICELLO LEVITT GUTZLER LLC
                                                       444 Madison Avenue, Fourth Floor
                                                       New York, New York 10022
                                                       Telephone: 646-933-1000

                                                       Adam J. Levitt*
                                                       Daniel R. Ferri*
                                                       DICELLO LEVITT GUTZLER LLC
                                                       Ten North Dearborn Street, Eleventh Floor
                                                       Chicago, Illinois 60602
                                                       Telephone: 312-214-7900
                                                       alevitt@dicellolevitt.com
                                                       dferri@dicellolevitt.com

                                                       Edmund A. Normand*
                                                       Jacob Phillips*
                                                       NORMAND LAW, PLLC
                                                       62 West Colonial Street, Suite 209
                                                       Orlando, Florida 32814
                                                       Telephone: 407-603-6031
                                                       ed@ednormand.com
                                                       jacob@ednormand.com

                                                       Scott Edelsberg*
                                                       EDELSBERG LAW, PA
                                                       2875 NE 191ST St #703
                                                       Aventura, Florida 33180
                                                       Telephone: 305-975-3320
                                                       scott@edelsberglaw.com

                                                       Andrew Shamis*



                                                  24
Case 1:19-cv-03349-PKC-RML Document 1 Filed 06/05/19 Page 25 of 25 PageID #: 25



                                                   SHAMIS & GENTILE, P.A.
                                                   14 N.E 1st Ave Ste. 1205
                                                   Miami, Florida 33132
                                                   Telephone: 305-479-2299
                                                   ashamis@shamisgentile.com

                                                   Counsel for Plaintiffs
                                                   and the Proposed Class

 *motion for admission pro hac vice pending




                                              25
